453 F.2d 751
Joseph TAYLOR et al., Plaintiffs-Appellants,v.The Honorable Preston SMITH, Governor of the State of Texas,The Honorable Crawford Martin, Attorney General ofthe State of Texas, et al., Defendants-Appellees.
No. 71-2171 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 14, 1972.Rehearing Denied Feb. 14, 1972.Rehearing En Banc Denied April 28, 1972.

Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
The appellee's motion to dismiss the appeal is denied.  The judgment appealed from is affirmed.  See Rule 21.1

ON PETITION FOR REHEARING EN BANC
PER CURIAM:

2
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966